Citation Nr: 0917272	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from August 7 to 
September 27, 1962. He was administratively discharged due to 
immaturity reaction and passive-aggressive personality 
manifested by severe problems with authority.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a psychiatric 
disorder.  Specifically, he claims to have schizophrenia from 
a schizophrenic reaction due to extreme pressures he had in 
boot camp.  See Appellant's Statement dated April 2003.

A review of the record reflects that the appellant had many 
emotional difficulties in high school with a strong 
rebellious streak towards his parents and other authority 
figures.  The appellant entered service in August 1962.  
Service treatment records show that he was referred for a 
Mental Hygiene Consultation by his commander.  On 
consultation, it was noted that the appellant had previously 
gone absent without leave (AWOL) because he sought to address 
issues with his father regarding his education and prior poor 
school performance.  On examination, there was no evidence of 
psychosis or neurosis, but considerable evidence of emotional 
instability on an immaturity basis.  The diagnosis was 
immaturity reaction and passive-aggressive personality, 
manifested by severe problems with authority dating back to 
poor relationship with his family.  The examiner reported 
that the condition existed prior to service, and noted that 
"He is so far free from mental defect, disease or 
derangement as to be able both to distinguish right from 
wrong and to adhere to the right and to understand and to 
cooperate in board proceedings."  The appellant was 
discharged effective September 27, 1962.

Following service, the appellant had numerous psychiatric 
hospitalizations and engaged in criminal behavior.  In April 
1963, the appellant robbed a local bank and the court ordered 
his placement in the Napa State Hospital in June 1963.  
Records from Napa State Hospital reflect a diagnosis for 
schizophrenic reaction, undifferentiated type.  He was 
thereafter transferred to Sutter Memorial Hospital during his 
trial.  The appellant was acquitted of charged by reason of 
insanity according to records from Stockton State Hospital.  
Medical records from Stockton State Hospital reflect that the 
appellant was admitted from May to September 1965.  It was 
noted that the appellant exhibited symptoms of mental illness 
since about age 13.  The diagnosis was for schizophrenic 
reaction, schizo-affective type.

According to State of California court documents, in August 
1967, the appellant again robbed a bank.  The U.S. Probation 
Officer wrote as follows: "Although the subject is 24 years 
old and has committed two very serious offenses, emotionally 
he is still an adolescent at best."

Medical records from DeWitt State Hospital for the period of 
November 1970 to March 1971 reflect a diagnosis for schizoid 
personality.  It was noted that he was confined to a federal 
prison in Springfield, Missouri, following his arrest in 1967 
for bank robbery and then to a private hospital in Reedly, 
California.  The appellant was considered for parole on the 
condition that he entered the DeWitt State Hospital for 
psychiatric care.  These records indicate that there was a 
past diagnosis for schizophrenic reaction, but that he showed 
no evidence of hallucinations or delusion, but schizoid 
elements were present.  He was released to his parents and 
required to keep in touch with his parole officer.

Between 1971 and roughly 1990, there are no records of 
psychiatric treatment.  Correspondence from the appellant 
also reflects that the VA claims file does not contain all 
records of his medical treatment.  In addition to the above, 
the appellant reports the following psychiatric hospital 
admissions:  Kingsview Hospital, Reedly, California, in 1969; 
Federal Medical Facility, Springfield, Missouri, in 1967; 
Sutter Memorial Hospital, Sacramento, California, in 1963; 
and Sacramento County Hospital in 1964.  These records have 
not been requested from the appellant or obtained.

Also, the record shows that the appellant received private 
psychiatric care or evaluation by a court appointed 
psychiatrist, Dr. Woodrow Burgess in 1967 (and possibly 1962 
to 1963 per the appellant), Dr. Thomas Nordahl in 1990, and 
Dr. Ardalan in 2005.  The record further shows that the 
appellant was evaluated by Sharon Lindenfeld, LCSW, and 
Michael Joyce, MD, as part of the Social Security 
Administration (SSA) determination on disability benefits.  
The treatment notes or records for these sources have not 
been requested or obtained.

VA has a duty to assist claimants in the development of their 
claims.  38 C.F.R. § 3.159.  VA has been notified by the 
appellant that certain medical records exit, which support 
entitlement to the benefit sought, and his representative 
argues that these records should be obtained.  See Statement 
of Representative dated March 2005.  Therefore, remand for 
the purpose of requesting these records is necessary.

Additionally, the Board observes that private and VA medical 
records dated 1990 to 2005 have been associated with the 
claims folder.  These records reflect ongoing psychiatric 
treatment and evaluations by various examiners.  In February 
1990, the appellant was diagnosed with a schizotypal 
personality disorder.  In May 1996, he was diagnosed with an 
impulse-control disorder, attention deficit/hyperactivity 
disorder, personality disorder, and schizotypal and 
depressive personality traits.  In August 1999, he was 
diagnosed with schizoaffective disorder, rule out bipolar 
disorder, and mixed personality disorder.  In December 2001, 
the impression was recurrent depression with a personality 
disorder, schizoid or antisocial.  Most recently, in 2005, 
the appellant's clinical psychologist assessed him with 
bipolar disorder and personality disorder that is "at least 
likely as not caused by or a result of his brief time in the 
U.S. Army."  The psychologist argues that bipolar disorder 
"might have been named other psychiatric disorders 
(schizophrenic reaction, schizophrenia, or depression).

In view of the varied diagnoses, and unclear date of onset, 
or aggravation, the Board believes that a VA psychiatric 
examination and opinion should be obtained.  This examination 
should identify all current psychiatric disorders and 
indicate whether any psychiatric disorder currently shown is 
related to service or, if pre-existing, aggravated by 
service.  The examiner should further indicate whether 
bipolar disorder might have been named in the past 
schizophrenic reaction, schizophrenia, or depression as 
suggested by Dr. Ardalan.

Accordingly, the case is REMANDED for the following action:

1.  SSA records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim 
should be obtained and associated with the 
claims folder.

2.  All pertinent treatment records should 
be requested after obtaining any necessary 
release from the following sources:  
Kingsview Hospital, Reedly, California 
(1969); Federal Medical Facility, 
Springfield, Missouri (1967); Sutter 
Memorial Hospital, Sacramento, California 
(1963); and Sacramento County Hospital 
(1964).  All responses to the request for 
records should be associated with the 
claims folder and the appellant should be 
notified of any negative responses.

3.  All treatment records should be 
requested after obtaining any necessary 
release from the following sources:  Dr. 
Woodrow Burgess, Dr. Thomas Nordahl, and 
Dr. Ardalan.  All responses to the request 
for records should be associated with the 
claims folder and the appellant should be 
notified of any negative responses.

4.  The appellant should be afforded a VA 
psychiatric examination, to be conducted 
by a psychiatrist.  The claims folder 
should be available for review.  All 
current psychiatric disorders should be 
identified.  1.  It is requested that the 
examiner determine the most accurate 
diagnosis.  2.  Based upon the cumulative 
record, the examiner should determine the 
most accurate in-service diagnosis.  3.  
The examiner should opine as to whether 
any psychiatric disorder clearly and 
unmistakably pre-existed service and if so 
which disorders pre-existed service.  The 
examiner should further indicate whether 
bipolar disorder might have been named in 
the past schizophrenic reaction, 
schizophrenia, or depression as suggested 
by Dr. Ardalan in her letters dated 
February and August 2005.  A complete 
medical rational must be provided for all 
opinions.  The examiner should identify 
his/her credentials as a psychiatrist.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
If the AOJ determines that a psychiatric 
disorder clearly and unmistakably pre-
existed service, the exact disorder or 
disorders must be identified.  Thereafter, 
the AOJ must determine if the specific pre-
existing disorder clearly and unmistakably 
was not aggravated by service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




